Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2016/081936, filed on 12/20/2016.
Claims 9-10, 12-13, and 16-17 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 02/08/2022), Applicants filed a response and an amendment on 06/06/2022, amending claim 9 and canceling claim 15 is acknowledged. 
The Examiner is also acknowledging the filing of a Request for After Final Consideration Under After Final Consideration Pilot Program (AFCP) 2.0 on 06/06/2022.
Claims 9-10, 12-13, and 16-17 are present for examination.

Applicants' arguments filed on 06/06/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claim 9-10, 12-13 and 16-17 under 35 U.S.C. 103 as being unpatentable over Birgit Ploier (Engineering of sterol synthesis in yeast. Diplomarbeit, January 1, 2010, a Thesis or Dissertation, page 1-105, see, IDS) in view of Souza et al. (A stable yeast strain efficiently producing cholesterol instead of ergosterol is functional for tryptophan uptake, but not weak organic acid resistance. Metabolic Engineering 13 (2011) 555–569, see, IDS filed on 01/03/2022), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.

Allowable Subject Matter
	Claims 9-10, 12-13, and 16-17 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a process for the production of a sterol mix in a yeast cell, said sterol mix comprising 7-dehydrocholesterol (7-DHC) and zymosterol, and said process comprising cultivating said yeast cell under conditions suitable for sterol production, wherein (a) the gene encoding the endogenous C22 sterol desaturase (ERG5) and the gene encoding the endogenous Delta(24)-sterol C-methyltransferase (ERG6) have been inactivated in the yeast cell, (b) the yeast cell comprises a mutation in the gene encoding Acyl-CoA:sterol acyltransferase 2 (ARE2) that reduces the activity of endogenous ARE2, (c) the yeast cell expresses a heterologous enzyme selected from EC 1.3.1.72 having sterol Δ24-reductase activity on lathosterol, zymosterol or trienol, wherein the enzyme EC 1.3.1.72 having sterol Δ24-reductase activity is originated from plant or vertebrate, (d) the amount of zymosterol present in the sterol mix is 3% or less based on the total amount of sterols, and (e) the percentage of 7-DHC within said sterol mix is at least 87% based on total amounts of sterol in said mix. The prior art does not teach a process for the production of a sterol mix in a yeast cell, said sterol mix comprising 7-dehydrocholesterol (7-DHC) and zymosterol, and said process comprising cultivating said yeast cell under conditions suitable for sterol production, wherein (a) the gene encoding the endogenous C22 sterol desaturase (ERG5) and the gene encoding the endogenous Delta(24)-sterol C-methyltransferase (ERG6) have been inactivated in the yeast cell, (b) the yeast cell comprises a mutation in the gene encoding Acyl-CoA:sterol acyltransferase 2 (ARE2) that reduces the activity of endogenous ARE2, (c) the yeast cell expresses a heterologous enzyme selected from EC 1.3.1.72 having sterol ΔA24-reductase activity on lathosterol, zymosterol or trienol, wherein the enzyme EC 1.3.1.72 having sterol Δ24-reductase activity is originated from plant or vertebrate, (d) the amount of zymosterol present in the sterol mix is 3% or less based on the total amount of sterols, and (e) the percentage of 7-DHC within said sterol mix is at least 87% based on total amounts of sterol in said mix, in view of amendment of claim 9 by incorporating the limitation of claim 15 and canceling claim 15, and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656